DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Response to Amendment
- The amendment filed on November 10, 2020 has been entered.
- Claims 1-2, 5-9, 12-15 and 18-20 are pending.
- Claims 1-2, 5-9, 12-15 and 18-20 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “receiving, by the terminal device on the first type of carrier, second control information sent by the network device, wherein the second control information is used to jointly schedule the first type of carrier and the second type of carrier and to indicate a redundancy version (RV) of data information on a first carrier, the first carrier is any carrier in the first type of carrier and the second type of carrier; and determining, by the terminal device, an RV of data information on a carrier other than the first carrier in the first carrier and the second carrier according to a first predetermined rule (Claims 1 and 8 )” and “sending second control information on the first type of carrier, wherein the second control information is used to jointly schedule the first type of carrier and the second type of carrier and to indicate a redundancy version (RV) of data information on a first carrier, and the first carrier is any carrier in the first type of carrier and the second type of carrier; and determining an RV of data information on a carrier other than the first carrier in the first carrier and the second carrier according to a second predetermined rule; wherein bundling the time-frequency resources carrying the data information on the first type of carrier and the second type of carrier comprises bundling, 
Zheng et al. (Pub. No. US 2019/0082452 A1)- the scheduling information may include at least one of the following: a carrier indicator, a frequency hopping flag, resource block assignment and hopping resource allocation, a modulation and coding scheme (MCS), a redundancy version (RV) indicator,
Mukherjee et al. (Pub. No. US 2016/0174259 A1)- A preemptive retransmission policy is described herein for LBT carriers such as an LAA SCell. For the downlink, a single PDCCH/EPDCCH resource grant is used to indicate the transmission of a PDSCH transport block with a certain redundancy version, and the immediate retransmission of that transport block with different redundancy versions in the next subframe(s). 
None of these references, taken alone or in any reasonable combination, teach the limitations above in claims 1, 8 and 14 in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tejis Daya/Primary Examiner, Art Unit 2472